            Case 1:20-cv-00485-RP Document 1 Filed 05/05/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS


 AMANDA MUSTARD,

                                Plaintiff,                    Docket No. 1:20-cv-485

        - against -                                           JURY TRIAL DEMANDED

 INFOWARS, LLC

                                Defendant.


                                          COMPLAINT

       Plaintiff Amanda Mustard (“Mustard” or “Plaintiff”) by and through her undersigned

counsel, as and for her Complaint against Defendant InfoWars, LLC (“InfoWars” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of a crowd of people in Egypt, owned and registered by Mustard, a

professional photographer. Accordingly, Mustard seeks monetary relief under the Copyright Act

of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in Texas.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
             Case 1:20-cv-00485-RP Document 1 Filed 05/05/20 Page 2 of 4




                                             PARTIES

       5.       Mustard is a professional photographer in the business of licensing her

photographs to online and print media for a fee having a usual place of business at 6150

Springford Drive, Apt L4, Harrisburg, PA 17111.

       6.       Upon information and belief, InfoWars is a domestic limited liability company

duly organized and existing under the laws of the State of Texas, with a place of business 100

Congress Avenue, 18th Floor, Austin, Texas 78701. Upon information and belief InfoWars is

registered with the Texas Department of State Division of Corporations to do business in the

State of Texas. At all times material, hereto, InfoWars has owned and operated a website at the

URL: www.InfoWars.com (the “Website”).

                                    STATEMENT OF FACTS

       A.       Background and Plaintiff’s Ownership of the Photograph

       7.       Mustard photographed a crowd of people in Egypt (the “Photograph”). A true and

correct copy of the Photograph is attached hereto as Exhibit A.

       8.       Mustard is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.       The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-190-917.

       B.       Defendant’s Infringing Activities

       10.      InfoWars ran an article on the Website titled Scientists Demand Westerners Have

Fewer Children to Stop Climate Change. See URL: https://www.infowars.com/scientists-

demand-westerners-have-fewer-children-to-stop-climate-change/. The article featured the
                Case 1:20-cv-00485-RP Document 1 Filed 05/05/20 Page 3 of 4




Photograph. A true and correct copy of the article and screenshot of the Photograph on the

Website are attached hereto as Exhibit B.

          11.      InfoWars did not license the Photograph from Plaintiff for its article, nor did

InfoWars have Plaintiff’s permission or consent to publish the Photograph on its Website.

                                  CLAIM FOR RELIEF
                       (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                  (17 U.S.C. §§ 106, 501)

          12.      Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.      InfoWars infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. InfoWars is not, and has never been, licensed

or otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

          14.      The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.      Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.      As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment as follows:
            Case 1:20-cv-00485-RP Document 1 Filed 05/05/20 Page 4 of 4




       1.      That Defendant InfoWars be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded punitive damages for copyright infringement;

       5.      That Plaintiff be awarded attorney’s fees and costs;

       6.      That Plaintiff be awarded pre-judgment interest; and

       7.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       May 5, 2020
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                             Richard P. Liebowitz, Esq.
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, New York 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                                          Attorneys for Plaintiff Amanda Mustard
